PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of $5,888.50 for housing and medication provided inmates in the Barbour County Jail.
Respondent, in its Answer, admits the validity of the claim, but states that there were sufficient funds in its appropriation for the fiscal year in question from which to pay this claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that it cannot be paid based upon the decision in Airkem Sales and Services, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.